[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR MODIFICATION (#155)DEFENDANT'S MOTION FOR CONTEMPT (#153)
Plaintiff's Motion For Modification (#155)
The plaintiff has established a substantial change in circumstances since the alimony award was entered at the time of dissolution of the parties' marriage. Therefore, the plaintiff's Motion For Modification is granted.
At the time of dissolution, the plaintiff's income was approximately $153,000.00 per year. For calendar year 1994, based on plaintiff's income to date, it appears his annual income will be between $60,000.00 and $78,000.00. ($5,000.00 per month average on a nine months basis; $6,500.00 for the third quarter of 1994). The defendant, to her credit, found employment since the marriage terminated and her income has gone from $0 to approximately $4,00.00 [$400.00 or $4,000.00] per month.
The court recognizes that the defendant still requires support from the plaintiff, but under the current circumstances, the court has determined that the plaintiff requires some relief. However, the court expects the plaintiff's fortunes to improve in the future, and that the plaintiff will be able to resume making his full payments. The plaintiff shall permit the defendant to audit his business records every six months and furnish the defendant CT Page 10122 with copies of tax returns filed with all governmental agencies by himself or corporations in which he holds an interest each year on the date said returns are filed.
The plaintiff filed this motion on April 11, 1994. The court believes that the defendant should all have been given a reasonable time to prepare for a hearing on the motion. Therefore, the following order is retroactive to June 1, 1994.
The plaintiff shall pay to the defendant as periodic alimony the sum of twenty-five hundred ($2,500.00) dollars per month. The payments shall be for the same terms and under the same conditions as ordered at the time of dissolution. A contingent wage withholding order may enter.
Defendant's Motion For Contempt (#153)
The court finds, in accordance with the stipulation of the parties, that through September 30, 1994, the plaintiff owes the defendant an arrearage for periodic alimony in the amount of $27,959.44. This sum is subject to adjustment for the modification granted retroactive to the effective date of the modified order. This reduction is in the amount of $2,500.00 per month, for four months, June, 1994 through September, 1994 for a total of $10,000.00.
The evidence indicates that the plaintiff's failure to pay the alimony obligation was willful. The plaintiff elected to give priority to his personal needs with little concern for his obligation owed to the defendant. Therefore, the plaintiff is found to be in contempt.
The defendant's request for a reasonable award of attorney's fees is granted. The defendant is awarded fees in the amount of $1,000.00.
To summarize, the court finds an arrearage of $27,959.44, through September 30, 1994, less an adjustment of $10,000.00 for a balance of $17,959.44. Adding attorney's fees of $1,000.00 makes a total arrearage of $18,959.44.
To purge the contempt, the plaintiff shall pay the entire arrearage by December 31, 1994. To secure this balance, the plaintiff shall execute a note with no interest secured by a mortgage on his residence.
So Ordered.
NOVACK, J. CT Page 10123